Appeal by the *726defendant from a judgment of the Supreme Court, Kings County (Harms, J.), rendered June 30, 1998, convicting him of murder in the second degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
The defendant failed to preserve for appellate review his argument that the evidence was legally insufficient to establish his identity as the perpetrator beyond a reasonable doubt (see, People v Gray, 86 NY2d 10; People v Udzinski, 146 AD2d 245). In any event, viewing the evidence in the light most favorable to the People (see, People v Contes, 60 NY2d 620), we find that it was legally sufficient to establish the defendant’s identity as the shooter beyond a reasonable doubt.
Moreover, upon the exercise of our factual review power, we are satisfied that the verdict of guilt was not against the weight of the evidence (see, CPL 470.15 [5]). Resolution of issues of credibility, as well as the weight to be given to the evidence presented, are primarily questions to be determined by the jury, which saw and heard the witnesses (see, People v Gaimari, 176 NY 84, 94). Its determination should be accorded great weight on appeal and should not be disturbed unless clearly unsupported by the record (see, People v Garafolo, 44 AD2d 86, 88).
The sentence imposed was neither harsh nor excessive (see, People v Suitte, 90 AD2d 80). O’Brien, J. P., Friedmann, Krausman and Schmidt, JJ., concur.